UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7457


AARON JOSEPH CULLISON,

                    Plaintiff - Appellant,

             v.

MR. JOHNSON, Mental Health Psychiatrist; MR. WIGGINS, Mental Health,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. David J. Novak, District Judge. (3:20-cv-00578-DJN)


Submitted: November 19, 2020                                Decided: November 24, 2020


Before WILKINSON, KING, and QUATTLEBAUM, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Aaron Joseph Cullison, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Aaron Joseph Cullison, a Virginia inmate, appeals the district court’s order

dismissing without prejudice his 42 U.S.C. § 1983 action for failure either to pay the partial

filing fee or to attest that he could not pay. A dismissal without prejudice is generally not

appealable “unless the grounds for dismissal clearly indicate that no amendment in the

complaint could cure the defects in the plaintiff’s case.” Domino Sugar Corp. v. Sugar

Workers Local Union 392, 10 F.3d 1064, 1067 (4th Cir. 1993) (brackets and internal

quotation marks omitted); see Bing v. Brivo Systems, LLC, 959 F.3d 605, 610 (4th Cir.

2020). The district court’s grounds for dismissal clearly indicated that no amendment to

the complaint could cure the defects in Cullison’s case because the defect was procedural.

Review of the district court’s docket reveals that, a few weeks after the district court entered

the dismissal order, Cullison filed a response attesting he could not pay the partial filing

fee. The district court directed the clerk to reopen the action and granted Cullison’s request

to proceed in forma pauperis. Cullison’s action is now proceeding in the district court.

Thus, the district court already has accorded Cullison the only relief he could obtain by

way of this appeal. Accordingly, we dismiss this appeal as moot. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                                  DISMISSED




                                               2